DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment Entry Disposition
The amendments made in the Response After Final Action filed on July 11, 2022 are not entered. 

Remarks
Applicants’ amendments overcome the 35 U.S.C. 112, second paragraph rejections previously applied to Claims 12-14.

The scope of the claimed invention of each of independent Claims 1 and 11
has changed in a manner that has not been previously examined (the limitations of amended Claim 1 recited at lines 7-12 in combination with the limitations recited at lines 13-16 associated with original dependent Claim 2, now canceled).  Additionally, the change in scope to Claims 1 and 11 also alters the scope of each claim dependent thereon.

For the reasons described above the amendments to the claims made in the
Response After Final Action will not be entered since the amended independent claims
and the claims dependent thereon will each require further consideration and search.

/PAUL THIEDE/
Examiner, Art Unit 3746
Thursday July 14, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746